DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/20 has been entered.
 
Election/Restrictions and Claim Status
Applicants’ arguments and amendments filed 12/15/20 are acknowledged.
Applicants previously elected Group I and the species of SEQ ID NO:16.
Applicants' elected species remains rejected under 101. Although claim 6 is drawn to a non-elected species it is included in the instant examination in an attempt to advance prosecution.
Claim 23 is to a non-elected group.
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/14/12.
Claims 2-4, 7-19 and 24-34 have been cancelled.
Claims 1, 5-6 and 20-22 are being examined.

Priority
This application claims benefit of 61/195,691 10/10/2008 and is a CIP of 12/225,122 09/08/2009 PAT 8703911 which is a 371 of PCT/IL2007/000350 03/18/2007.

Claim Rejections - 35 USC § 101 - Maintained
	The 101 rejection below is maintained from the previous office action.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-6 and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) peptides/compositions which correspond to products of nature. This judicial exception is not integrated into a practical application because the claims are product claims and there is no additional elements that apply or use the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This 101 rejection is consistent with the training provided by the office (see MPEP 2106 specifically the flowchart in MPEP 2106 III) which will be referred to as 'guidance'.
The claims are to peptides or compositions. In comparison to the subject matter eligibility test as set forth in the guidance, the answer to step 1 of the flowchart is yes since the claims are to peptides/compositions. 
st cited 10/11/12) teach that the CXCR3 comprises instant SEQ ID NO:16 (page 7 last 4 residues of row 2 through row 3 first 5 residues). Applicants’ own specification (page 39 section 0164 and page 36 section 00143) teach SEQ ID NO:16 is from a known protein. Further, instant SEQ ID NO:2 corresponding to the His-Gly-Met replacement of claim 1b and SEQ ID NO: 5 corresponding to the Asn-Ala-Met replacement of claim 1b are from known proteins specifically CCR3 (section 00150 of page 37 of the instant specification) and CCR2 (section 00153 of page 37 of the instant specification). The instant claims correspond to fragments of known proteins. Thus the answer to step 2a prong one of the guidance is yes because the peptides correspond to domains of naturally occurring proteins which are a product of nature (natural phenomenon).
In relation to prong two of step 2a, the instant claims are product claims and do not require any additional elements that apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Thus the answer to prong two of step 2a is no.
Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (pages 2 and 14). In the instant case, applicants’ claims are not saved when they are limited to fragments of known proteins. 
Claim 22 generically refers to a carrier which could be water which itself is a product of nature. The claimed mixture is like the novel bacterial mixture of Funk Brothers, which was held ineligible because each species of bacteria in the mixture (like each component in the peptide-carrier mixture) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics (Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117). There is no indication that mixing these components changes the structure, function, or other properties of the peptide or water. The answer to step 2b is no because the claims encompass a fragment of a natural protein. Such broad recitation clearly ties up practical applications. 
With respect to the markedly different characteristic, MPEP 2106.04 II C states: “to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart”. Claims 1, 5-6 and 20-21 refer to functional properties. Page 3 section 0010 of the specification states that the peptides are from chemokine receptors and claim 1 refers to binding cytokines which include chemokines (page 2 section 0008, pages 36-37 sections 00145-00147 of the specification and figure 1). Page 8 section 0059 of the specification suggest that the peptides are from the ligand binding domains of 
With respect to intracellular signaling and anti-inflammatory properties, Baggiolini teach that signaling of chemokine receptor depends on coupling with G-proteins which are inside the cell (page 687 last 2 paragraphs). Baggiolini state that the COOH-terminal region may affect signal transduction (page 686 first paragraph). The peptides as claimed are fragments and as discussed above correspond to the extracellular loops. In the instant case the claimed fragments correspond to 9 amino acids from proteins that are at least 350 amino acids in length (see page 684 of Baggiolini). The intracellular region of the receptor has been deleted. MPEP 2106.04(c) II e.g., the incidental changes resulting from isolation of a gene sequence are not enough to make the isolated gene markedly different.’ A loss of function due to the loss of a functional domain does not show that there is anything different about the claimed peptide since such function did not come from the 9 amino acid claimed peptide domain alone. It is already known that the claimed peptides are different in size and exclude certain functional domains because they are fragments. So this evidence does not tell us anything “different” about the structure of the fragment - other than it IS a fragment. As the Myriad decision informed us, merely excising a fragment from a larger entity does not necessarily make the fragment one which is markedly different. Chen specifically shows that agents capable of targeting chemokine/chemokine receptors have anti-arthritic effects (abstract and figure 2 on page 338). The answer to step 2b is no because the claims encompass a fragment of a natural protein and the evidence related to the claimed peptides does not rise to the level of a marked difference.

Response to Arguments - 101
Applicant's arguments filed 12/15/20 have been fully considered but they are not persuasive. 
Although applicants argue that they have shown certain effects, the previous arguments were addressed in office actions dated 1/13/20 and 3/9/18 and 2/10/17 and 7/2/20 for example. With respect to the markedly different analysis, MPEP 2106.04(c) sets forth the analysis. MPEP 2106.04 II C states: “to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart”. Claims 1, 5-6 
With respect to intracellular signaling and anti-inflammatory properties, Baggiolini teach that signaling of chemokine receptor depends on coupling with G-proteins which are inside the cell (page 687 last 2 paragraphs). Baggiolini state that the COOH-terminal region may affect e.g., the incidental changes resulting from isolation of a gene sequence are not enough to make the isolated gene markedly different.’ A loss of function due to the loss of a functional domain does not show that there is anything different about the claimed peptide since such function did not come from the 9 amino acid claimed peptide domain alone. It is already known that the claimed peptides are different in size and exclude certain functional domains because they are fragments. So this evidence does not tell us anything “different” about the structure of the fragment - other than it IS a fragment. As the Myriad decision informed us, merely excising a fragment from a larger entity does not necessarily make the fragment one which is markedly different. Chen specifically shows that agents capable of targeting chemokine/chemokine receptors have anti-arthritic effects (abstract and figure 2 on page 338). The answer to step 2b is no because the claims encompass a fragment of a natural protein and the evidence related to the claimed peptides does not rise to the level of a marked difference. 
In the instant case, the claimed fragments correspond to 9 amino acids from proteins that are at least 350 amino acids in length (see page 684 of Baggiolini). For example, for a protein with a length of 350 amino acids, 97% of the protein is deleted. In the event that the truncated fragments have residues removed that play a role in signaling the change in signaling would be due to the isolation and would not be enough to make the claimed fragments markedly different.



    PNG
    media_image1.png
    247
    474
    media_image1.png
    Greyscale
.
The WVFGSGLCK sequence (instant SEQ ID NO:16) (the residues preceding TM3 for CCR3 on page 684 of Baggiolini) is present in the extracellular region. Since Chen suggest (Figure 2 on page 338) that chemokines interact with the extracellular surface of the receptors and the claimed WVFGSGLCK sequence (instant SEQ ID NO:16) is present in the extracellular region, the fact that the claimed peptides bind cytokines is not deemed a markedly different characteristic because the peptide comes from a cytokine (i.e. chemokine) receptor. 
MPEP 2106.04(c) II C (2) also refers to the Myriad decision and states ‘the Supreme Court made clear that not all changes in characteristics will rise to the level of a marked difference’ and refers to differences that are ‘a result of their isolation’. In the instant case, applicants have argued that the instant peptides do not have the inflammatory effect of the full length chemokine receptor protein. As discussed in the rejection set forth above, the instant peptides correspond to fragments of natural proteins. Baggiolini et al. (‘Human chemokines: an 


    PNG
    media_image1.png
    247
    474
    media_image1.png
    Greyscale
.
The WVFGSGLCK sequence (instant SEQ ID NO:16) (the residues preceding TM3 for CCR3 on page 684 of Baggiolini) is present in the extracellular region. When the WVFGSGLCK sequence is isolated (for example by breaking bonds) all of the intracellular regions are removed including the C-terminal portion. Thus, as a result of the isolation, the WVFGSGLCK peptide no longer contains the intracellular signaling domain and the loss of intracellular signaling is due to the isolation. 
Further, MPEP 2106.04(c) II C (2) also refers to the Roslin decision which refers to differences that were not claimed. In the instant case, as set forth in previous interview 
Although applicants argue about a marked difference due to binding data (items 6 and 7 on page 6 of the reply 4/13/20), as discussed above the WVFGSGLCK sequence (instant SEQ ID NO:16) (the residues preceding TM3 for CCR3 on page 684 of Baggiolini) is present in the extracellular region. Since Chen suggest (Figure 2 on page 338) that chemokines interact with the extracellular surface of the receptors and the claimed WVFGSGLCK sequence (instant SEQ ID NO:16) is present in the extracellular region, the fact that the claimed peptides bind cytokines is not deemed a markedly different characteristic because the peptide comes from a cytokine (i.e. chemokine) receptor. 
Although applicants argue about a marked difference due to signaling effects (items 6-9 on page 7 of the reply 4/13/20), as discussed above the WVFGSGLCK sequence (instant SEQ ID NO:16) (the residues preceding TM3 for CCR3 on page 684 of Baggiolini) is present in the extracellular region. When the WVFGSGLCK sequence is isolated (for example by breaking bonds) all of the intracellular regions are removed including the C-terminal portion. Thus, as a result of the isolation, the WVFGSGLCK peptide no longer contains the intracellular signaling domain and the loss of intracellular signaling is due to the isolation.
Although applicants argue about comparisons that were made (pages 7 of 8 of reply 4/13/20), MPEP 2106.04(c) II C 2 states ‘the Supreme Court made clear that not all changes in characteristics will rise to the level of a marked difference, e.g., the incidental changes resulting from isolation of a gene sequence are not enough to make the isolated gene markedly different.’ A loss of function due to the loss of a functional domain does not show that there is anything 
Although applicants argue ‘That they are structurally different is evident’, it is first noted that applicants remarks appear to be an assertion. The instant claims recite peptides that correspond to fragments of naturally occurring proteins. The instant claims read on fragments of known proteins. It is noted that the Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (pages 2 and 14). In the instant case, applicants’ claims are not saved when they are limited to fragments of known proteins (even though the fragments lack bonds connecting to the rest of the protein). 
Although applicants argue that if Chen were true then both the natural counterpart and the claimed peptide target chemokine/chemokine receptor interactions, MPEP 2121 recognizes that prior art is presumed to be operable/enabling. There is no reason to discredit Chen. Chen recognize anti-arthritic effects of compounds that target chemokine/chemokine receptor interactions (abstract and figure 2). Page 8 section 0059 of the specification suggest that the peptides are from the ligand binding domains of the chemokine receptors. Thus, the instantly 
Although applicants argue that none of the peptides in Chen is the claimed peptide, the instant issue is not whether or not the claims are anticipated. The issue relates to evaluating characteristics to determine whether they are markedly different.
	Although applicants argue about a reference to the instant specification which refers to chemokine receptors being responsive to chemokines and further argue about binding, MPEP 2106.04(c) II C recites ‘The courts have emphasized that to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart’ (emphasis added). Page 3 section 0010 of the specification states that the peptides are from chemokine receptors and claim 1 refers to binding cytokines which include chemokines (page 2 section 0008, pages 36-37 sections 00145-00147 of the specification and figure 1). Page 8 section 0059 of the specification suggest that the peptides are from the ligand binding domains of the chemokine receptors. Baggiolini teach that chemokine receptors can bind various ligands with a Kd of 0.1 to 10nM (Table 1 on page 676) and specifically teach that CXCR3 binds MIG and CCR3 binds Eotaxin (Table 1 on page 676) and recognize that most CC chemokines recognize two or more receptors (sentence connecting pages 691-692). Thus, various sources were cited to establish that a chemokine binding domain of a chemokine receptor acting to bind a chemokine is a characteristic of the chemokine receptor. There is no date limitation required under 101 with respect to establishing what exists in nature or the characteristics of what exists in nature.
	 Although applicants argue that many of the chemokines which the claimed peptides bind with high affinity do not bind the chemokine receptor and refer to Figure 12 and the teachings nd complete paragraph of 12/15/20 reply) but then goes on to describe at least on the peptides as being able to bind specifically and differentially (connecting paragraph pages 8-9 of 12/15/20 reply). Thus there is no reasonable basis to conclude that the evidence of record is adequate to show a marked difference. Additional details about this argument have been previously presented (see 3/9/18 office action pages 7-11 and 2/10/17 office action pages 5-9). Further, MPEP 2106.04(c) refers to the Myriad case and states 'changes resulting from isolation of a gene sequence are not enough to make the isolated gene markedly different'. In the instant case, the claimed fragments (isolated by breaking bonds) correspond to 9 amino acids from proteins that are at least 350 amino acids in length (see page 684 of Baggiolini). In the event that the truncated fragments have residues removed that play a role in binding the change in binding would be due to the isolation and would not be enough to make the claimed fragments markedly different.


Double Patenting - Maintained
	The double patenting rejections below are maintained from the previous office action.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,703,911 (911). Although the claims at issue are not identical, they are not patentably distinct from each other.
	911 recite SEQ ID NO:5 which is WVFGNAMCK (claim 1) which corresponds to the Asn-Ala-Met modified peptide recited in claim 1b. 911 recite pharmaceutical compositions and carriers (claim 1).
Since 911 recite WVFGNAMCK the structural limitations of claims 1 and 20-21 are met. Since 911 recite a species as claimed such compound would function as claimed (see claims 1 and 20-21 and MPEP 2112.01). Since 911 recite pharmaceutical compositions the limitations of claim 22 are met.

Claims 1 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,416,158 (158). Although the claims at issue are not identical, they are not patentably distinct from each other.

Since 158 recite WVFGNAMCK the structural limitations of claims 1 and 20-21 are met. Since 158 recite a species as claimed such compound would function as claimed (see claims 1 and 20-21 and MPEP 2112.01). Since 158 recite pharmaceutical compositions the limitations of claim 22 are met.

Claims 1, 5-6 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,931,376 (376; first cited 11/14/18). Although the claims at issue are not identical, they are not patentably distinct from each other.
376 recite a pharmaceutical composition comprising SEQ ID NO:9 (WVFGSGLCK) or SEQ ID NO:2 (WVFGHGMCK) and a carrier (claim 1).
Since 376 recite WVFGSGLCK which is instant SEQ ID NO: 16, the structural limitations of claims 1, 5 and 20-21 are met. Since 376 recite WVFGHGMCK which is instant SEQ ID NO:2 the limitations of claim 6 are met. Since 376 recite a species as claimed such compound would function as claimed (see claims 1 and 20-21 and MPEP 2112.01). Since 376 recite pharmaceutical compositions the limitations of claim 22 are met.

Response to Arguments – Double Patenting
Applicant's arguments filed 12/15/20 have been fully considered but they are not persuasive. 
Although applicants argue that a terminal disclaimer has been filed, the terminal disclaimer filed on 12/15/20 disclaiming the terminal portion of any patent granted on this 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059.  The examiner can normally be reached on M - F 6:30 - 2:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658